Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice of Allowance 
Claims 6-25 are allowed.  All rejections are withdrawn.  The amendments dated 1-7-2022 are entered in full.  The double patenting rejection is now withdrawn as the applicant has filed a terminal disclaimer which was accepted by the office. 
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 6 and 13 and 19.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a]  method for displaying position information on computing devices, the method comprising:
transmitting, from a computing device of a service requester, 
a request for a service to be initiated at a service location;
in response to the request, receiving, at the computing device of the service requester, an identifier of a service provider that was selected according to the service location and a position of a computing device of the service provider, wherein the computing device of the service provider is different from the computing device of the service requester;
receiving, at the computing device of the service requester, as the service provider operates the transit object to arrive at the service location, one or more extrapolated location points associated with the service provider and at least a first candidate location point or a second candidate location point associated with the service provider; and
generating for display, as the service provider operates the transit object to arrive at the service location, a graphic representation of the transit object in a map user interface, wherein movement of the transit object along a trajectory toward the service location is dynamically animated based on the one or more extrapolated location points and at least the first candidate location point or the second candidate location point”.
	Jacob discloses a ride share provided where a service provider can be selected to the user’s cell phone location.  Jacob is silent as to “…generating for display, as the service provider operates the transit object to arrive at the service location, a graphic representation of the transit object in a map user interface, wherein movement of the transit object along a trajectory toward the service location is dynamically animated based on the one or more extrapolated location points and at least the first candidate location point or the second candidate location point”.

	Arthur discloses a map matching where the GPS location point with an error is provided so the most likely travel path is provided. Arthur is silent as to “…generating for display, as the service provider operates the transit object to arrive at the service location, a graphic representation of the transit object in a map user interface, wherein movement of the transit object along a trajectory toward the service location is dynamically animated based on the one or more extrapolated location points and at least the first candidate location point or the second candidate location point”.

	Krum teaches a pace of a train can be operating according to an expected pace of the model.  Krum is silent as to “…generating for display, as the service provider operates the transit object to arrive at the service location, a graphic representation of the transit object in a map user interface, wherein movement of the transit object along a trajectory toward the service location is dynamically animated based on the one or more extrapolated location points and at least the first candidate location point or the second candidate location point”.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668